DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on January 25, 2021 cancelled claims 10-15.  No claims were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-9.
Claim Objections
The amendment filed on January 25, 2021 has overcome the objection to claim 12 by cancelling the claim.  Thus, the objection is hereby withdrawn.

Double Patenting
The Terminal Disclaimer filed on January 25, 2010 has been approved and entered.  The Terminal Disclaimer has of claims 1-9 raised in the office action dated August 25, 2020.  Thus, the rejection is hereby withdrawn. 

Possible Allowable Subject Matter
Claims 1-9 are allowed..
The following is a statement of reasons for the indication of possible allowable subject matter of claims 1-9:  Prior art was found that discloses a method for making an apparel article comprising: providing an apparel article; providing at least one pre-worn 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621